DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of U.S. Patent No. 11,227,889. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, Claim 1 of U.S. Patent No. 11,227,889 discloses an integrated chip comprising:
	an image sensor disposed within a substrate, wherein the substrate comprises sidewalls and a horizontally extending surface defining one or more trenches extending from a first surface of the substrate to within the substrate;
	one or more isolation structures arranged within the one or more trenches;
	a doped region arranged within the substrate laterally between sidewalls of the one or more isolation structures and the image sensor and vertically between the image sensor and the first surface of the substrate; and
	wherein the doped region has a higher concentration of the first dopant type than an abutting part of the substrate that extends along opposing sides of the image sensor.

Regarding claim 2, Claim 2 of U.S. Patent No. 11,227,889 discloses the image sensor is completely laterally confined between outermost edges of the one or more isolation structures.

Regarding claim 3, Claim 1 of U.S. Patent No. 11,227,889 discloses the doped region vertically overlaps the image sensor.

Regarding claim 6, Claim 7 of U.S. Patent No. 11,227,889 discloses the first surface of the substrate is configured to receive incident light prior to the image sensor receiving the incident light.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the recitation of “the p-type doped region continuously extends from over a top of the n-type photodiode region to between the top and a bottom of the n-type photodiode region” is unclear as to whether it is being referred to the p-type doped region continuously extends from over a top of the n-type photodiode region to a region on a side of the photodiode between the top and a bottom of the n-type photodiode region, or to a region inside the photodiode between the top and a bottom of the n-type photodiode region.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US 2011/0266645).
Chao discloses, as shown in Figures, an integrated chip comprising:
	an image sensor (90,95) disposed within a substrate (32), wherein the substrate comprises sidewalls and a horizontally extending surface defining one or more trenches extending from a first surface of the substrate to within the substrate;
	one or more isolation structures (65,66) arranged within the one or more trenches;
	a doped region (200) arranged within the substrate laterally between sidewalls of the one or more isolation structures and the image sensor and vertically between the image sensor and the first surface of the substrate; and
	wherein the doped region has a higher concentration of the first dopant type (p+, [0036]) than an abutting part of the substrate that extends along opposing sides of the image sensor.

Regarding claim 2, Chao discloses the image sensor is completely laterally confined between outermost edges of the one or more isolation structures [Figures].

Regarding claim 3, Chao discloses the doped region vertically overlaps the image sensor [Figures].

Regarding claim 4, Chao discloses the first doped type is a p-type dopant [Figures].

Regarding claim 6, Chao discloses the first surface of the substrate is configured to receive incident light prior to the image sensor receiving the incident light [Figures].

Regarding claim 7, Chao discloses the integrated chip further comprising a micro-lens (260A,260B) disposed on the substrate, wherein the doped region is arranged between the image sensor and the micro-lens [Figures].

Regarding claim 8, Chao discloses the integrated chip further comprising one or more interconnects (not shown) disposed within a dielectric structure (not shown) on the substrate, wherein the image sensor is vertically between the dielectric structure and the doped region [0028].

Regarding claim 9, Chao discloses the integrated chip further comprising one or more transistor devices (not shown) disposed along a second surface of the substrate opposing the first surface of the substrate [0026].

Claim(s) 1-4, 8-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanami (US 2012/0217601).
Miyanami discloses, as shown in Figures, an integrated chip comprising:
	an image sensor (21) disposed within a substrate (101), wherein the substrate comprises sidewalls and a horizontally extending surface defining one or more trenches extending from a first surface of the substrate to within the substrate;
	one or more isolation structures (301,501,313,312,311) arranged within the one or more trenches;
	a doped region (101pc) arranged within the substrate laterally between sidewalls of the one or more isolation structures and the image sensor and vertically between the image sensor and the first surface of the substrate; and
	wherein the doped region has a higher concentration of the first dopant type (p+) than an abutting part of the substrate (a portion of substrate, 101, is doped to become 101pa) that extends along opposing sides of the image sensor.

Regarding claim 2, Miyanami discloses the image sensor is completely laterally confined between outermost edges of the one or more isolation structures [Figures].

Regarding claim 3, Miyanami discloses the doped region vertically overlaps the image sensor [Figures].

Regarding claim 4, Miyanami discloses the first doped type is a p-type dopant [Figures].

Regarding claim 8, Miyanami discloses the integrated chip further comprising one or more interconnects (111h) disposed within a dielectric structure (111z) on the substrate, wherein the image sensor is vertically between the dielectric structure and the doped region [Figure 26].

Regarding claim 9, Miyanami discloses the integrated chip further comprising one or more transistor devices (Tr) disposed along a second surface of the substrate opposing the first surface of the substrate [0374].

Regarding claim 10, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	a substrate (101) comprising sidewalls defining one or more trenches (TR) extending from a top surface of the substrate to within the substrate;
	one or more isolation structures (301,501) arranged within the one or more trenches;
	a photodiode (21) disposed within the substrate and comprising an n-type photodiode region (101n) and a p-type photodiode region (101pc);
	a p-type doped region (101pa) arranged within the substrate and along the top surface of the substrate; and
	wherein the one or more isolation structures comprise a first dielectric material (501) and a second dielectric material (301) that is between sidewalls of the first dielectric material, the first dielectric material and the second dielectric material both continuously extending from a top of the p-type doped region to bottoms of the first dielectric material and the second dielectric material.

Regarding claim 12, Miyanami discloses the p-type doped region continuously extends from over a top of the n-type photodiode region to a region on a side of the photodiode between the top and a bottom of the n-type photodiode region [Figures].

Regarding claim 13, Miyanami discloses the integrated chip further comprising:
	a plurality of interconnects (111h) disposed within an inter-level dielectric (ILD) structure (111z) on a bottom surface of the substrate opposing the top surface, wherein the photodiode is directly between the ILD structure and the p-type doped region [Figures].

Regarding claim 14, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	a photodiode (21) disposed within a semiconductor substrate (101) and comprising an n-type photodiode region (101n) and a p-type photodiode region (101pc);
	one or more isolation structures (SZ,301,501,313,312,311) extending from a bottom side of the semiconductor substrate to a top that is within the semiconductor substrate;
	a p-type doped region (101pa) arranged within the semiconductor substrate along opposing sides of the one or more isolation structures, wherein the p-type doped region wraps around sides and a bottom of the photodiode; and
	wherein the n-type photodiode region continuously extends from directly adjacent to the one or more isolation structures to vertically past the top of the one or more isolation structures.

Regarding claim 15, Miyanami discloses the bottom side of the semiconductor substrate is configured to receive incident radiation prior to the photodiode [Figures].

Regarding claim 16, Miyanami discloses the one or more isolation structures comprise a dielectric material that continuously extends from above a top of the p-type doped region to below a bottom of the p-type doped region [Figures].

Regarding claim 17, Miyanami discloses the one or more isolation structures comprise a first dielectric material (301) and a second dielectric material (501,SZ) between sidewalls of the first dielectric material, the p-type doped region extending along both a vertically extending surface of the first dielectric material and a horizontal extending surface of the first dielectric material.

Regarding claim 18, Miyanami discloses the one or more isolation structures have a height that is less than a height of the photodiode [Figures].

Regarding claim 20, Miyanami discloses an imaginary horizontal plane extending along the top of the one or more isolation structures intersects opposing sides of the n-type photodiode region [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (2011/0266645).
Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the doped region extends from the first surface of the substrate to a depth of greater than or equal to approximately 0.1 microns within the substrate. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (US 2012/0217601).
Regarding claim 5, Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the doped region extends from the first surface of the substrate to a depth of greater than or equal to approximately 0.1 microns within the substrate. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Regarding claim 6, Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the first surface of the substrate is configured to receive incident light prior to the image sensor receiving the incident light.  However, Miyanami discloses the doped region (101pc,101pa) can be placed in the first or second surface of the substrate.  Note Figures of Miyanami.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to place the doped region of Miyanami in the first or second surface of the substrate to receive incident light prior to the image sensor receiving the incident light, such as taught by Miyanami in order to have the desired configuration.

Regarding claim 7, Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami further discloses a micro-lens disposed on the substrate.  Miyanami does not disclose the doped region is arranged between the image sensor and the micro-lens.  However, Miyanami discloses the doped region (101pc,101pa) can be placed in the first or second surface of the substrate.  Note Figures of Miyanami.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to place the doped region of Miyanami in the first or second surface of the substrate such that the doped region is arranged between the image sensor and the micro-lens, such as taught by Miyanami in order to have the desired configuration.

	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (US 2012/0217601) in view of Chen et al. (US 2015/0311247).
Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose a grid structure configured to surround one or more color filters, wherein the grid structure is disposed over an upper surface of the first dielectric material that faces away from the substrate.  However, Chen et al. discloses an integrated chip having a grid structure (180-183) configured to surround one or more color filters (250-252).  Note Figures of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip of Miyanami having a grid structure configured to surround one or more color filters, such as taught by Chen et al. in order to block the unwanted light from entering the desired pixel.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (US 2012/0217601) in view of Chao (US 2011/0266645).
Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the photodiode is lateral separated from the one or more isolation structures by a region of the semiconductor substrate that has a lower concentration of p-type dopants than the p-type doped region.  However, Chao disclose an integrated chip having a photodiode (90) is lateral separated from the one or more isolation structures (66) by a region of the semiconductor substrate (32) that has a lower concentration of p-type dopants than the p-type doped region (200).  Note Figures and [0036] of Chao.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the photodiode of Miyanami having a lateral separated from the one or more isolation structures by a region of the semiconductor substrate that has a lower concentration of p-type dopants than the p-type doped region, such as taught by Chao in order to have the desired configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897